Citation Nr: 0026464	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  94-30 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post operative 
residuals of herniated lumbar disc disease with 
spondylolisthesis, currently evaluated as 40 percent 
disabling


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cynthia A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from February 1964 to 
September 1966.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO).

The record shows that the appellant changed representatives 
during the course of this appeal from the Disabled American 
Veterans to the Georgia Department of Veterans Services.  See 
VA FORM 21-22, dated March 2000.


FINDING OF FACT

The appellant's post operative residuals of herniated lumbar 
disc disease with spondylolisthesis are currently manifested 
by chronic low back pain with limitation of motion and 
occasional muscle spasms, absent neurological deficits.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for post operative residuals of herniated lumbar disc disease 
with spondylolisthesis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the 40 percent evaluation 
assigned his service-connected post operative residuals of 
herniated lumbar disc disease with spondylolisthesis does not 
reflect adequately the severity of his back symptomatology.  
He asserts that the evaluation should be increased based on 
the chronic state of his disorder, including pain, and 
because the condition will not improve or resolve.  A claim 
for an increased evaluation is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity of the service-connected condition.  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631-632 (1992).  As the appellant 
has claimed that his disability is more severe, his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  We note that the Board remanded this case in 
December 1997 for additional development that included 
contacting the appellant about certain VA nerve conduction 
studies, which he stated had been previously performed, and 
obtaining a VA neurological examination.  The development has 
been accomplished to the extent feasible.  The appellant to 
date has not responded to VARO's inquiry concerning the 
alleged VA nerve conduction studies.  Additionally, the 
appellant has been afforded two hearing before a member of 
the Board concerning the issue on appeal, the first in August 
1996 and the second in September 1997.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (1999).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45 (1999).

Service connection for low back disability has been in effect 
since April 1978.  In March 1992, the appellant filed a claim 
for increase for his service connected post operative 
residuals of herniated lumbar disc disease with 
spondylolisthesis, evaluated as 40 percent, and rated under 
diagnostic code 5293 of the rating schedule.

Diagnostic code 5293, intervertebral disc syndrome, provides 
a 60 percent evaluation if the symptoms are pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.  
A 40 percent evaluation applies if symptoms are severe, with 
recurring attacks and intermittent relief. A 20 percent 
evaluation applies if the symptoms are moderate, with 
recurring attacks.  38 C.F.R. § 4.71a (1999).

VA treatment records dated 1991 through 1997 reflect the 
presence of mild to moderate low back symptomatology.  In 
October 1991, the appellant was seen for complaints of 
episodic back pain of 3 days' duration.  At this time, he 
complained of flare-ups occurring once or twice a year.  The 
recent onset occurred in the morning and he reportedly was 
unable to get out of bed.  Objectively, the appellant walked 
without any difficulty and there was no acute tenderness.  
The diagnosis was chronic low back pain with exacerbation.  
VA treatment records show numerous hospitalizations for 
psychiatric disability, which are either silent for or 
reflect minimal back complaints.  In October 1994 and on 
other occasions between 1994 and 1996, the appellant was seen 
by the Physical Therapy Clinic; he was advised to use hot 
pack and to perform back exercises.  In October 1995, the 
appellant was seen for complaints of increased low back pain.  
There was tenderness to palpation, but no redness or 
swelling, and straight leg raises were negative.  The 
impression was chronic low back pain status post fusion, with 
scar site pain.  Subsequently dated VA treatment records show 
only sporadic low back complaints, diagnosed as low back 
pain.  In January 1996, a Physical Therapy Clinic note 
indicated that the appellant reported temporary relief of 
pain after treatment; he was instructed on proper posture.  
The diagnosis was chronic low back pain.  A neurological 
consultation was obtained in February 1996, which showed no 
neurological deficits.  In December 1996, the appellant 
reported chronic low back pain off and on.  He wanted a 
Motrin prescription refill.

In November 1993, a VA spine examination was conducted.  By 
history, the appellant, age 51, underwent two prior back 
surgeries, the first in 1979 for decompression lumbar 
laminectomy and the second in 1989 for lumbar spinal fusion.  
He complained of continuing mild low back pain, described as 
localizing, dull, and nonradiating in the lumbar area.  
Objectively, there were no neurological deficits.  Posture 
and gait were normal.  The clinical impression was chronic 
lumbar strain, and history of lumbar spine surgery twice.  An 
x-ray study of the lumbar spine revealed 1st degree 
spondylolisthesis of L5 with posterior spinal fusion, and 
degenerative disc disease.

In October 1995, a VA spine examination was conducted.  The 
appellant complained of low back pain, steady, occasionally 
worsening.  He reported paresthesia from the left buttock to 
the left knee of 1-2 hours duration.  He also reported taking 
medication for pain and to relax muscle spasms.  Objectively, 
gait was cautious, and station and balance were within normal 
limits.  Heel-to-toe walk was without difficulty.  Heel 
walking caused increased low back pain.  Walking on 
toes/forefoot was without difficulty.  There were no postural 
abnormalities or fixed deformities.  There was paraspinous 
tenderness to palpation and the appearance was swelling along 
with surgical scar.  The range of motion was 30 degrees on 
flexion with complaints of pain.  The appellant was unable to 
do backward extension.  There was 30 degrees of bilateral 
flexion and bilateral rotation.  There were complaints of 
pain with specific movements, and complaints of left leg 
paresthesias.  An x-ray study was conducted.  Based on these 
findings, the diagnoses included low back pain with 
parethesias, mild degenerative changes at L4-5, L5-S1, grade 
I spondylolisthesis of L5 on S1, and post surgical fusion of 
the posterior bony elements at the L3-4, L4-5 and L5-S1 
levels with exuberant bony overgrowth.

In August 1998, a VA neurological examination was conducted.  
The appellant reported that, since 1969, he has been having 
almost constant mild to moderate lumbar spine pain, which was 
localized in the lower lumbar area.  There were no complaints 
of bladder or bowel incontinence.  Pain was described as dull 
in character with occasional inability to move the back 
because of spasms.  It was noted that prior CT scan of the 
lumbar spine in October 1994 was negative for herniated disc.  
Neurological examination was unremarkable.  Posture and gait 
were normal.  The appellant required no assistance to walk 
and was observed to walk well.  Objectively, there were no 
spasms on palpation.  It was noted that straight leg testing 
was difficult to interpret because the appellant was 
noncooperative on testing.  The clinical impression was 
lumbar spine area localized pain without any neurological 
involvement.  The examiner stated that he did not seen any 
clinical signs or septums of root compression or spinal cord 
compression.

As noted above, pronounced intervertebral disc syndrome is 
evidenced by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  See 38 C.F.R. Part 4, Diagnostic Code 
5293.  The appellant testified in September 1997 that he has 
symptoms of sciatica with back spasms, flare-up of back 
symptoms that required him to lay down for 3-4 hours for 
relief, pain on motion, and weakness of the back that 
prevented him from lifting more than 10 to 15 pounds of 
weight.  He also testified that he was seen regularly for 
physical therapy for his back disorder and that he last 
worked in 1985.

However, a review of the medical records in this case show 
that the appellant's predominant symptom is low back pain 
with limitation of motion and occasional spasms.  Most of the 
objective medical findings of record are silent for abnormal 
neurological findings.  We note that, on VA examination in 
November 1993, there were no neurological deficits.  Although 
on VA examination in October 1995, the appellant complained 
of left leg paresthesias, a VA neurological consultation in 
February 1996 in connection with VA outpatient treatment 
again showed no neurological deficits and report of VA 
neurological examination dated August 1998 was negative for 
neurological abnormalities.  Also, it was noted at the August 
1998 VA examination that there were no clinical signs or 
symptoms of root compression or spinal cord compression.

Apart from the appellant's sworn testimony, there are no 
documented complaints of persistent neurological symptoms, or 
objective medical findings consistent with abnormal 
neurological involvement.  Therefore, the Board finds that 
the criteria for a 60 percent disability rating under 
diagnostic code 5293 are not met and, therefore, an increased 
disability evaluation is not warranted.

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss caused by pain, 
weakness, swelling, deformity, atrophy, instability, 
disturbance of locomotion, or interference with sitting, 
standing and weightbearing.  See 38 C.F.R. §§ 4.40 and 4.45.  
While it is clear from the record that the appellant 
experiences pain associated with his low back disability, as 
well as, loss of range of lumbar motion and back spasms, 
there is no objective evidence of disuse atrophy, 
fatigability, weakness, etc.  Furthermore, the appellant 
described his pain, on the most recent VA neurological 
examination in August 1998, as constant mild to moderate 
lumbar spine area pain, with only occasional inability to 
move his back because of muscle spasms.  Additional 
limitation of function due to low back pathology beyond that 
contemplated by the 40 percent disability rating currently 
assigned is not shown.  Accordingly, the Board concludes that 
an increased rating pursuant to the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet.App. 202 (1995), is 
not warranted.

Lastly, the Board considered whether an increased disability 
evaluation was warranted under any other provision of the 
rating schedule.  However, as there is no evidence, objective 
or subjective, of unfavorable ankylosis of the lumbar spine, 
a disability rating in excess of 40 percent evaluation is not 
warranted under another potentially applicable provision of 
the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5289 (1999).

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected low back disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  He has 
stated that he has been continuously unemployed since 1985 
and that he is essentially homeless, living in the VA 
domiciliary and the Georgia War Veterans Home.  There is also 
no indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to VARO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for post operative residuals of 
herniated lumbar disc disease with spondylolisthesis is 
denied.



		
	C.P. RUSSELL
Veterans Law Judge
	Board of Veterans' Appeals

 

